                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

GREGORY DUANE BAYLESS,                                 )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )        No. 2:19-cv-00467-JPH-MJD
                                                       )
STATE OF INDIANA,                                      )
DECATUR COUNTY JAIL,                                   )
                                                       )
                               Defendants.             )

       ORDER ON MOTION FOR LEAVE TO PROCEED IN FORMA PAUPERIS

       Gregory Duane Bayless’s motion for leave to proceed in forma pauperis, dkt. [7], is

granted. Because the Court finds that Mr. Bayless does not have the assets or means to pay even

an initial partial filing fee, prepayment of the fee is excused. Because the Prison Litigation Reform

Act mandates that a prisoner will not be prohibited from bringing a civil action for the reason that

he lacks the assets and means to pay an initial partial filing fee, 28 U.S.C. § 1915(b)(4), Mr. Bayless

has been granted a waiver of payment of an initial partial filing fee. He is still obligated, however,

to pay the full filing fee pursuant to the statutory formula set forth in 28 U.S.C. § 1915(b)(2). See

id. § 1915(b)(1). “All [28 U.S.C.] § 1915 has ever done is excuse pre-payment of the docket fees;

a litigant remains liable for them, and for other costs, although poverty may make collection

impossible.” Abdul-Wadood v. Nathan, 91 F.3d 1023, 1025 (7th Cir. 1996).

       The amended complaint will be screened by separate order.

SO ORDERED.
Date: 11/8/2019
Distribution:

Gregory Duane Bayless
242464
Wabash Valley Correctional Facility - Inmate Mail/Parcels
Electronic Service Participant – Court Only
